DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 3, 4, 7-12 and 17-19 have been canceled. Claims 1, 2, 5, 6, 13-16 and 20-25 are subject to examination.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 2 -3 in substance that “However, nowhere does Dong teach or suggest its transmission resources or any particular user parameter part comprising an identifier number of an associated user, and whether to use dual-carrier modulation. For instance, nowhere do paragraphs [0090] to [0093] of Dong, or elsewhere in Dong, describe an identifier number of any associated user or whether to use dual-carrier modulation, much less describe a user parameter part of a parameter set comprising such identified number of an associated user and whether to use dual-carrier modulation.”

Examiner’s Response:
	The examiner respectfully disagrees. Dong teaches the first basic service set and the second basic service set are all sender APs of the acknowledgement message frame, The basic service set is BSS1, and the basic service set virtualized in the second time period is BSS2 which examiner construes as identifier and using OFDMA technology consists of subcarriers which the access point uses for uplink data frame feedback transmitted by multiple stations using OFDMA technology. However, claim 1 merely recites … user parameter part comprises an identifier number of an associated user … whether to use dual carrier modulation…



Applicant’s Argument:
	The applicant argues, on page 3 in substance that "Moreover, claim 1 describes that an identifier number of an associated user and whether to use dual-carrier modulation are transmitted in a user parameter part of a second parameter set carried by a first radio frame. However, nowhere does Dong teach or suggest transmitting an identifier number of an associated user and whether to use dual-carrier modulation in any particular user parameter part. In this regard, it is not apparent how Dong can teach or suggest including an identifier number and dual-carrier information in the alleged user parameter part of Gan for transmission, much less placing both an identifier number of an associated user and whether to use dual-carrier modulation, in a user parameter part of a second parameter set carried by a first radio frame for transmission."

Examiner’s Response:
	The examiner respectfully disagrees. Dong teaches in para [0090-0093] that multiple stations are using OFDMA technology having subcarriers. The acknowledgment message frame is a multi-user downlink acknowledgment message frame of a receiving condition of the AP for uplink data frame feedback transmitted by multiple stations using OFDMA technology. In [0091] Access point (AP) virtualizes different basic service sets in different time periods. The basic service set is BSS1, and the basic service set virtualized in the second time period is BSS2, which comprises an identifier number of an associated user. Dong teaches resources allocated by an access point, modulation and coded scheme (MCS) parameter used by the station, allocation information of the radio resource block, and spatial multiplexing information using basic service sets BSS1 and BSS2 to use where OFDMA technology is used  as explains in [0121]  where the acknowledgement message frame is used to feed back an access situation of the uplink data frame sent by the access point to the site in the first basic service set BSS1, and where the acknowledgement message frame includes an indication bit. to indicate that the access point sends the CF-End frame and the handover message frame in sequence, where the CF-End frame is used to indicate that the access point will be released to the first a site in a basic service set, the handover message frame is used to indicate that the access point is to be handed over to the second basic service set BSS2 for communication. Therefore, by CF-End frame and the handover 

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 13-16, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (Gan hereafter) (CN106487490A) (IDS provided) in view of Dong et al. (Dong hereafter) (CN105873147A ) (IDS provided) and in further view of Seok (Seok hereafter) (US 20150382333 A1).

Regarding claim, 1 Gan teaches, a method for configuring parameters, comprising: 
transmitting, by a station (sent by the AP), a first radio frame (trigger frame) by using a first parameter set (includes a trigger frame), wherein the first radio frame carries a second parameter set (different types of trigger frames include) (Gan;  [0095-0097] Step 110: Generate a trigger frame, where the trigger frame includes a trigger frame type identifier, where the trigger frame type identifier is used to distinguish different types of trigger frames, where the different types of trigger frames include: not carrying a medium access control MAC function A trigger frame, a trigger frame carrying a single MAC function, or a trigger frame carrying multiple MAC functions…the trigger frame is sent by the AP); and 
configuring, by the station, a reception process by using the second parameter set (Gan; [0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame,); 
wherein the second parameter set comprises a common parameter (bandwidth BW) part and a user parameter part (association identifier) (Gan; [0114-0115] … where the trigger information common field includes at least one of the following parameters: Length, guard interval GI, bandwidth BW, or HE-LTF parameters for a highly efficient long training sequence… and the separate field of trigger information includes at least one of the following parameters: an association identifier AID); 
wherein the common parameter part comprises   whether to use space-time coding, whether to have an additional symbol part of a low density check code (Gan; [0148] … [0148] In addition, since all STAs need to use the same packet structure within a certain 20 MHz, MCS (Modulation Coding Set) of all STAs, NSTS (Number of Space-Time Streams) Space-time streams), LDPC ( Low Density Parity Code), STBC (Space-Time Block Code), BF ( Beamforming For example, the trigger information of site-by-site fields must be the same), a packet extension type (trigger frame), and whether to use a fixed pilot (its own MAC function type) (Gan; [0095-0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame after waiting for a period of time after receiving the trigger frame according to scheduling its own MAC function type. For all STAs, multiple types of MAC frames are sent); and
Gan fails to explicitly teach, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation
However, in the same field of endeavor, Dong teaches, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation (Dong; [0090-0093] … The transmission resources allocated to the stations in the first basic service set are released, that is, the access point can release the redundant transmission resources allocated to the stations in the first basic service set, thereby effectively improving the utilization efficiency of the spectrum. …the transmission resource includes a bandwidth resource allocated by the access point, an MCS parameter used by the station, allocation information of the radio resource block, and spatial multiplexing information), ([0121]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan to include the above recited limitations as taught by Dong in order to transmit resources allocated to the stations (Dong; [0090]).
Gan-Dong fails to explicitly teach, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, whether to use space-time coding, whether to have an additional symbol part of a low density check code, a packet extension type, and whether to use a fixed pilot; and
However, in the same field of endeavor, Seok teaches, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, (Seok; [0132-0134] … FIG. 10 is designed to be orthogonal to the LTF1 field (having a 2-symbol length) of the PPDU in the bandwidth of 2 MHz or above in the frequency domain and may be repeated twice in time to have a 4-symbol length. The LTF1 field may include Double Guard Interval (DGI), Long Training Sequence (LTS), LTS, Guard Interval (GI), LTS, GI, and LTS subfields… included in the case of MIMO), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan-Dong to include the above recited limitations as taught by Dong in order to transmit or receive a frame in accordance with the bandwidth thereof in a WLAN system (Seok; [ABSTRACT]).

Regarding claim, 13 Gan teaches, a radio communication device, comprising a processor, which is configured to (Gan; [0196-0197):
transmit a first radio frame (trigger frame) by using a first parameter set (includes a trigger frame), wherein the first radio frame carries a second parameter set (different types of trigger frames include) (Gan;  [0095-0097] Step 110: Generate a trigger frame, where the trigger frame includes a trigger frame type identifier, where the trigger frame type identifier is used to distinguish different types of trigger frames, where the different types of trigger frames include: not carrying a medium access control MAC function A trigger frame, a trigger frame carrying a single MAC function, or a trigger frame carrying multiple MAC functions…the trigger frame is sent by the AP); and 
a memory, which is coupled to the processor (Gan; [196-0197]);
directly or indirectly configure a reception process of the device by using the second parameter set (Gan; [0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame,); and
wherein the second parameter set comprises a common parameter (bandwidth BW) part and a user parameter part (association identifier) (Gan; [0114-0115] … where the trigger information common field includes at least one of the following parameters: Length, guard interval GI, bandwidth BW, or HE-LTF parameters for a highly efficient long training sequence… and the separate field of trigger information includes at least one of the following parameters: an association identifier AID); 
wherein the common parameter part comprises   whether to use space-time coding, whether to have an additional symbol part of a low density check code (Gan; [0148] … [0148] In addition, since all STAs need to use the same packet structure within a certain 20 MHz, MCS (Modulation Coding Set) of all STAs, NSTS (Number of Space-Time Streams) Space-time streams), LDPC ( Low Density Parity Code), STBC (Space-Time Block Code), BF ( Beamforming For example, the trigger information of site-by-site fields must be the same), a packet extension type (trigger frame), and whether to use a fixed pilot (its own MAC function type) (Gan; [0095-0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame after waiting for a period of time after receiving the trigger frame according to scheduling its own MAC function type. For all STAs, multiple types of MAC frames are sent); and
Gan fails to explicitly teach, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation
However, in the same field of endeavor, Dong teaches, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation (Dong; [0090-0093] … The transmission resources allocated to the stations in the first basic service set are released, that is, the access point can release the redundant transmission resources allocated to the stations in the first basic service set, thereby effectively improving the utilization efficiency of the spectrum. …the transmission resource includes a bandwidth resource allocated by the access point, an MCS parameter used by the station, allocation information of the radio resource block, and spatial multiplexing information), ([0121]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan to include the above recited limitations as taught by Dong in order to transmit resources allocated to the stations (Dong; [0090]).
Gan-Dong fails to explicitly teach, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, whether to use space-time coding, whether to have an additional symbol part of a low density check code, a packet extension type, and whether to use a fixed pilot; and
However, in the same field of endeavor, Seok teaches, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, (Seok; [0132-0134] … FIG. 10 is designed to be orthogonal to the LTF1 field (having a 2-symbol length) of the PPDU in the bandwidth of 2 MHz or above in the frequency domain and may be repeated twice in time to have a 4-symbol length. The LTF1 field may include Double Guard Interval (DGI), Long Training Sequence (LTS), LTS, Guard Interval (GI), LTS, GI, and LTS subfields… included in the case of MIMO), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan-Dong to include the above recited limitations as taught by Dong in order to transmit or receive a frame in accordance with the bandwidth thereof in a WLAN system (Seok; [ABSTRACT]).

Regarding claim, 14 Gan teaches, a computer program product comprising a computer-readable medium, wherein the computer program product comprises: a processor, which is configured to (Gan; [0196-0197):
a transmission code, which is configured to transmit a first radio frame (trigger frame) by using a first parameter set (includes a trigger frame), wherein the first radio frame carries a second parameter set (different types of trigger frames include) (Gan;  [0095-0097] Step 110: Generate a trigger frame, where the trigger frame includes a trigger frame type identifier, where the trigger frame type identifier is used to distinguish different types of trigger frames, where the different types of trigger frames include: not carrying a medium access control MAC function A trigger frame, a trigger frame carrying a single MAC function, or a trigger frame carrying multiple MAC functions…the trigger frame is sent by the AP); and 
a configuration code, which is configured to configure a reception process of the device by using the second parameter set (Gan; [0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame,); and
wherein the second parameter set comprises a common parameter (bandwidth BW) part and a user parameter part (association identifier) (Gan; [0114-0115] … where the trigger information common field includes at least one of the following parameters: Length, guard interval GI, bandwidth BW, or HE-LTF parameters for a highly efficient long training sequence… and the separate field of trigger information includes at least one of the following parameters: an association identifier AID); 
wherein the common parameter part comprises   whether to use space-time coding, whether to have an additional symbol part of a low density check code (Gan; [0148] … [0148] In addition, since all STAs need to use the same packet structure within a certain 20 MHz, MCS (Modulation Coding Set) of all STAs, NSTS (Number of Space-Time Streams) Space-time streams), LDPC ( Low Density Parity Code), STBC (Space-Time Block Code), BF ( Beamforming For example, the trigger information of site-by-site fields must be the same), a packet extension type (trigger frame), and whether to use a fixed pilot (its own MAC function type) (Gan; [0095-0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame after waiting for a period of time after receiving the trigger frame according to scheduling its own MAC function type. For all STAs, multiple types of MAC frames are sent); and
Gan fails to explicitly teach, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation
However, in the same field of endeavor, Dong teaches, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation (Dong; [0090-0093] … The transmission resources allocated to the stations in the first basic service set are released, that is, the access point can release the redundant transmission resources allocated to the stations in the first basic service set, thereby effectively improving the utilization efficiency of the spectrum. …the transmission resource includes a bandwidth resource allocated by the access point, an MCS parameter used by the station, allocation information of the radio resource block, and spatial multiplexing information), ([0121]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan to include the above recited limitations as taught by Dong in order to transmit resources allocated to the stations (Dong; [0090]).
Gan-Dong fails to explicitly teach, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, whether to use space-time coding, whether to have an additional symbol part of a low density check code, a packet extension type, and whether to use a fixed pilot; and
However, in the same field of endeavor, Seok teaches, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, (Seok; [0132-0134] … FIG. 10 is designed to be orthogonal to the LTF1 field (having a 2-symbol length) of the PPDU in the bandwidth of 2 MHz or above in the frequency domain and may be repeated twice in time to have a 4-symbol length. The LTF1 field may include Double Guard Interval (DGI), Long Training Sequence (LTS), LTS, Guard Interval (GI), LTS, GI, and LTS subfields… included in the case of MIMO), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan-Dong to include the above recited limitations as taught by Dong in order to transmit or receive a frame in accordance with the bandwidth thereof in a WLAN system (Seok; [ABSTRACT]).

Regarding claim, 15 Gan teaches, A method, comprising:
receiving a first radio frame (trigger frame) by using a first parameter set (includes a trigger frame), wherein the first radio frame carries a second parameter set (different types of trigger frames include) (Gan;  [0095-0097] Step 110: Generate a trigger frame, where the trigger frame includes a trigger frame type identifier, where the trigger frame type identifier is used to distinguish different types of trigger frames, where the different types of trigger frames include: not carrying a medium access control MAC function A trigger frame, a trigger frame carrying a single MAC function, or a trigger frame carrying multiple MAC functions…the trigger frame is sent by the AP); and 
transmitting a second radio frame by using the second parameter set (Gan; [0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame,); and
wherein the second parameter set comprises a common parameter (bandwidth BW) part and a user parameter part (association identifier) (Gan; [0114-0115] … where the trigger information common field includes at least one of the following parameters: Length, guard interval GI, bandwidth BW, or HE-LTF parameters for a highly efficient long training sequence… and the separate field of trigger information includes at least one of the following parameters: an association identifier AID); 
wherein the common parameter part comprises   whether to use space-time coding, whether to have an additional symbol part of a low density check code (Gan; [0148] … [0148] In addition, since all STAs need to use the same packet structure within a certain 20 MHz, MCS (Modulation Coding Set) of all STAs, NSTS (Number of Space-Time Streams) Space-time streams), LDPC ( Low Density Parity Code), STBC (Space-Time Block Code), BF ( Beamforming For example, the trigger information of site-by-site fields must be the same), a packet extension type (trigger frame), and whether to use a fixed pilot (its own MAC function type) (Gan; [0095-0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame after waiting for a period of time after receiving the trigger frame according to scheduling its own MAC function type. For all STAs, multiple types of MAC frames are sent); and
Gan fails to explicitly teach, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation
However, in the same field of endeavor, Dong teaches, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation (Dong; [0090-0093] … The transmission resources allocated to the stations in the first basic service set are released, that is, the access point can release the redundant transmission resources allocated to the stations in the first basic service set, thereby effectively improving the utilization efficiency of the spectrum. …the transmission resource includes a bandwidth resource allocated by the access point, an MCS parameter used by the station, allocation information of the radio resource block, and spatial multiplexing information), ([0121]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan to include the above recited limitations as taught by Dong in order to transmit resources allocated to the stations (Dong; [0090]).
Gan-Dong fails to explicitly teach, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, whether to use space-time coding, whether to have an additional symbol part of a low density check code, a packet extension type, and whether to use a fixed pilot; and
However, in the same field of endeavor, Seok teaches, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, (Seok; [0132-0134] … FIG. 10 is designed to be orthogonal to the LTF1 field (having a 2-symbol length) of the PPDU in the bandwidth of 2 MHz or above in the frequency domain and may be repeated twice in time to have a 4-symbol length. The LTF1 field may include Double Guard Interval (DGI), Long Training Sequence (LTS), LTS, Guard Interval (GI), LTS, GI, and LTS subfields… included in the case of MIMO), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan-Dong to include the above recited limitations as taught by Dong in order to transmit or receive a frame in accordance with the bandwidth thereof in a WLAN system (Seok; [ABSTRACT]).

Regarding claim, 20 Gan teaches, a radio communication device, comprising a processor, which is configured to:
receive a first radio frame (trigger frame) , wherein the first radio frame carries a second parameter set (different types of trigger frames include) (Gan;  [0095-0097] Step 110: Generate a trigger frame, where the trigger frame includes a trigger frame type identifier, where the trigger frame type identifier is used to distinguish different types of trigger frames, where the different types of trigger frames include: not carrying a medium access control MAC function A trigger frame, a trigger frame carrying a single MAC function, or a trigger frame carrying multiple MAC functions…the trigger frame is sent by the AP); and 
transmit a second radio frame by using the second parameter set (Gan; [0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame,); and
a memory, which is coupled to the processor (Gan; [0196-0197])
wherein the second parameter set comprises a common parameter (bandwidth BW) part and a user parameter part (association identifier) (Gan; [0114-0115] … where the trigger information common field includes at least one of the following parameters: Length, guard interval GI, bandwidth BW, or HE-LTF parameters for a highly efficient long training sequence… and the separate field of trigger information includes at least one of the following parameters: an association identifier AID); 
wherein the common parameter part comprises   whether to use space-time coding, whether to have an additional symbol part of a low density check code (Gan; [0148] … [0148] In addition, since all STAs need to use the same packet structure within a certain 20 MHz, MCS (Modulation Coding Set) of all STAs, NSTS (Number of Space-Time Streams) Space-time streams), LDPC ( Low Density Parity Code), STBC (Space-Time Block Code), BF ( Beamforming For example, the trigger information of site-by-site fields must be the same), a packet extension type (trigger frame), and whether to use a fixed pilot (its own MAC function type) (Gan; [0095-0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame after waiting for a period of time after receiving the trigger frame according to scheduling its own MAC function type. For all STAs, multiple types of MAC frames are sent); and
Gan fails to explicitly teach, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation
However, in the same field of endeavor, Dong teaches, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation (Dong; [0090-0093] … The transmission resources allocated to the stations in the first basic service set are released, that is, the access point can release the redundant transmission resources allocated to the stations in the first basic service set, thereby effectively improving the utilization efficiency of the spectrum. …the transmission resource includes a bandwidth resource allocated by the access point, an MCS parameter used by the station, allocation information of the radio resource block, and spatial multiplexing information), ([0121]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan to include the above recited limitations as taught by Dong in order to transmit resources allocated to the stations (Dong; [0090]).
Gan-Dong fails to explicitly teach, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, whether to use space-time coding, whether to have an additional symbol part of a low density check code, a packet extension type, and whether to use a fixed pilot; and
However, in the same field of endeavor, Seok teaches, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, (Seok; [0132-0134] … FIG. 10 is designed to be orthogonal to the LTF1 field (having a 2-symbol length) of the PPDU in the bandwidth of 2 MHz or above in the frequency domain and may be repeated twice in time to have a 4-symbol length. The LTF1 field may include Double Guard Interval (DGI), Long Training Sequence (LTS), LTS, Guard Interval (GI), LTS, GI, and LTS subfields… included in the case of MIMO), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan-Dong to include the above recited limitations as taught by Dong in order to transmit or receive a frame in accordance with the bandwidth thereof in a WLAN system (Seok; [ABSTRACT]).

Regarding claim, 21 Gan teaches, a computer program product comprising a computer-readable medium, wherein the computer program product comprises: a processor, which is configured to (Gan; [0196-0197):
a reception code, which is configured to transmit a first radio frame (trigger frame) by using a first parameter set (includes a trigger frame), wherein the first radio frame carries a second parameter set (different types of trigger frames include) (Gan;  [0095-0097] Step 110: Generate a trigger frame, where the trigger frame includes a trigger frame type identifier, where the trigger frame type identifier is used to distinguish different types of trigger frames, where the different types of trigger frames include: not carrying a medium access control MAC function A trigger frame, a trigger frame carrying a single MAC function, or a trigger frame carrying multiple MAC functions…the trigger frame is sent by the AP); and 
a configuration code, which is configured to configure a reception process of the device by using the second parameter set (Gan; [0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame,); and
wherein the second parameter set comprises a common parameter (bandwidth BW) part and a user parameter part (association identifier) (Gan; [0114-0115] … where the trigger information common field includes at least one of the following parameters: Length, guard interval GI, bandwidth BW, or HE-LTF parameters for a highly efficient long training sequence… and the separate field of trigger information includes at least one of the following parameters: an association identifier AID); 
wherein the common parameter part comprises   whether to use space-time coding, whether to have an additional symbol part of a low density check code (Gan; [0148] … [0148] In addition, since all STAs need to use the same packet structure within a certain 20 MHz, MCS (Modulation Coding Set) of all STAs, NSTS (Number of Space-Time Streams) Space-time streams), LDPC ( Low Density Parity Code), STBC (Space-Time Block Code), BF ( Beamforming For example, the trigger information of site-by-site fields must be the same), a packet extension type (trigger frame), and whether to use a fixed pilot (its own MAC function type) (Gan; [0095-0099] If the trigger frame is a trigger frame that carries multiple MAC functions, the corresponding STA sends the corresponding type of MAC frame after waiting for a period of time after receiving the trigger frame according to scheduling its own MAC function type. For all STAs, multiple types of MAC frames are sent); and
Gan fails to explicitly teach, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation
However, in the same field of endeavor, Dong teaches, wherein the user parameter part comprises an identifier number of an associated user, resource unit allocation a coding type, a modulation and coding scheme, whether to use dual-carrier modulation, and spatial stream allocation (Dong; [0090-0093] … The transmission resources allocated to the stations in the first basic service set are released, that is, the access point can release the redundant transmission resources allocated to the stations in the first basic service set, thereby effectively improving the utilization efficiency of the spectrum. …the transmission resource includes a bandwidth resource allocated by the access point, an MCS parameter used by the station, allocation information of the radio resource block, and spatial multiplexing information), ([0121]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan to include the above recited limitations as taught by Dong in order to transmit resources allocated to the stations (Dong; [0090]).
Gan-Dong fails to explicitly teach, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, whether to use space-time coding, whether to have an additional symbol part of a low density check code, a packet extension type, and whether to use a fixed pilot; and
However, in the same field of endeavor, Seok teaches, wherein the common parameter part comprises, a guard interval and a long training sequence type, a long training sequence type of multi-user multiple-input and multiple-output, MU-MIMO, the number of efficient long training sequences, (Seok; [0132-0134] … FIG. 10 is designed to be orthogonal to the LTF1 field (having a 2-symbol length) of the PPDU in the bandwidth of 2 MHz or above in the frequency domain and may be repeated twice in time to have a 4-symbol length. The LTF1 field may include Double Guard Interval (DGI), Long Training Sequence (LTS), LTS, Guard Interval (GI), LTS, GI, and LTS subfields… included in the case of MIMO), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan-Dong to include the above recited limitations as taught by Dong in order to transmit or receive a frame in accordance with the bandwidth thereof in a WLAN system (Seok; [ABSTRACT]).

Regarding claims, 2, 16, 22 and 25 Gan-Dong-Seok teaches, the claim 1, 15, 13, 20
Gan-Seok fails to explicitly teach, further comprising: receiving a second radio frame, wherein the second radio frame is triggered by the first radio frame
However, in the same field of endeavor, Dong teaches further comprising: receiving a second radio frame, wherein the second radio frame is triggered by the first radio frame (Dong; [0138-0143] … The trigger frame includes the transmission resource allocated by the access point 1 to the station 2… station 2 receives the trigger frame…acquires the transmission resource allocated in the trigger frame… the station 2 sends an uplink data frame to the access point 1 based on the obtained transmission resource). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan-Seok to include the above recited limitations as taught by Dong in order to transmit resources allocated to the stations (Dong; [0090]).

Claims 5, 6, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gan-Dong-Seok in view of Park et al. (Park hereafter) (US 20150208444 A1).

Regarding claim, 5 and 23 Gan-Dong-Seok teaches, the claim 1, and 13,
Gan-Dong-Seok fails to explicitly teach, wherein a media access control (MAC) layer of the station transmits a vector parameter set having the first parameter set to a physical (PHY) layer through a first primitive, to instruct the PHY layer to configure a transmission process by using the first parameter set.
However, in the same field of endeavor, Park teaches,  wherein a media access control (MAC) layer of the station transmits a vector parameter set having the first parameter set to a physical (PHY) layer through a first primitive, to instruct the PHY layer to configure a transmission process by using the first parameter set (Park; [0045-0048] … [0045] The WLAN system layer architecture may include an MAC (medium access control) sub-layer 220, a PLCP (Physical Layer Convergence Procedure) sub-layer … The MAC sub-layer 220, the PLCP sub-layer 210, and the PMD sub-layer 200 may conceptually include management entities… The management entity of the MAC sub-layer 220 is denoted an MLME (MAC layer management entity, 225), and the management entity of the physical layer is denoted a PLME (PHY layer management entity, 215). Such management entities may offer an interface where a layer management operation is conducted… The MLME, PLME, and SME may communicate information between the mutual components based on primitive).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan-Dong-Seok to include the above recited limitations as taught by Dong in order to serve as a transmission interface to communicate data between a plurality of STAs (Park; [0045]).

Regarding claim, 6 and 24 Gan-Dong-Seok teaches, the claim 1, and 13,
Gan-Dong-Seok fails to explicitly teach, wherein an MAC layer of the station transmits a vector parameter set having the second parameter set to a PHY layer through a second primitive, to instruct the PHY layer to configure the reception process by using the second parameter set
However, in the same field of endeavor, Park teaches,  wherein an MAC layer of the station transmits a vector parameter set having the second parameter set to a PHY layer through a second primitive, to instruct the PHY layer to configure the reception process by using the second parameter set (Park; [0045-0051]…The PLCP sub-layer 210 adds the above-described fields to the PSDU to generate the PPDU (PLCP Protocol Data Unit) and transmits the same to a receiving station via the PMD sub-layer 200, and the receiving station receives the PPDU and obtains information necessary for data restoration from the PLCP preamble and PLCP header to thus restore the same).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Gan-Dong-Seok to include the above recited limitations as taught by Dong in order to serve as a transmission interface to communicate data between a plurality of STAs (Park; [0045]).

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416    


/AJIT PATEL/Primary Examiner, Art Unit 2416